—Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles dated, August 27, 1992, which affirmed a decision of an Administrative Law Judge of the State of New York Department of Motor Vehicles, dated January 14, 1992, which, after a hearing, inter alia, found the petitioner guilty of violating Vehicle and Traffic Law § 1180 (b), in that he drove at an excessive rate of speed.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
It is well settled that judicial review of a determination rendered by an administrative body after a hearing is limited to whether that determination is supported by substantial evidence upon the entire record (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176; People ex rel. Vega v Smith, 66 NY2d 130; Matter of Hirsch v New York State Dept. of Motor Vehicles, 182 AD2d 761). While the testimony offered by the petitioner called into question the police officer’s version of the facts, it is not the role of this Court to weigh the evidence presented (see, Matter of City of New York v Hartnett, 168 AD2d 555). The Hearing Officer was in the best position to determine the issue of credibility raised by the petitioner (see, Matter of Simpson v Wolansky, 38 NY2d 391).
Here we find no basis for disturbing the determination in *619that it was supported by substantial evidence. Sullivan, J. P., Ritter, Pizzuto and Hart, JJ., concur.